Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a composition comprising inorganic pigment, a latex, a cationic fixing agent, and a stabilizer selected from the group consisting of ethopropoxylated polyarylphenol, ethoxylated tristyrylohenol, modified fatty alcohol polyglycol ethers, and combinations thereof.
Group II, claim(s) 11-15, drawn to a printable recording medium comprising the composition set forth above.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
  lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising inorganic pigment, a latex, a cationic fixing agent, and a stabilizer selected from the group consisting of ethopropoxylated polyarylphenol, ethoxylated tristyrylohenol, modified fatty alcohol polyglycol ethers, and combinations thereof this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of combined  teaching  of EP1524279 and US20130053469. EP1524279 discloses a coating composition for making an ink-receiving layer comprising a cationic water-insoluble polymer, a cationic surfactant, a nonionic surfactant such as  ethoxylated alkyl- phenols, ethoxylated fatty alcohols, and ethylene oxide/propylene oxide block copolymers, and a pigment ([0027]; [0030]-[0031 ]; claims 1-2, 9-12, 23, 26-28, 31-32). US20130053469 discloses that examples of nonionic surfactants  used in  an  ink  composition are ethoxylates, such as, for example, ethoxylated addition products of alcohols, such as, for example, polyoxyalkylene polyols, amines, fatty acids, fatty acid amides, alkyl phenols, ethanolamides, fatty amines, polysiloxanes or fatty acid esters, but also alkyl or alkylphenyl polyglycol ethers, such as, for example, fatty alcohol polyglycol ether, or fatty acid amides, alkyl glycosides, saccharic radicals, sorbitan esters, polysorbates or trialkylamine oxides et  al([0061]).Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  to  use  the  fatty alcohol polyglycol ether in  the  EP1524279 composition,  motivated  by  the  fact  that  substituting  one  known  compound  for  another for  the  same  purpose  is  known  in the  art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731